DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Specification has been reviewed and accepted. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae et al. (PGPub 2013/0260161) and further in view of Takahagi et al. (WO2015/125806 as cited in IDS dated 04/16/2019 (corresponding US PGPub 2016/0365545 used for citation purposes)).
Considering Claim 1, Nagae discloses a power storage device packaging material (packaging material for a lithium ion secondary battery [Abstract]), comprising 
a structure including at least a substrate layer (base layer [0017]), a metal foil layer (barrier layer [0017] that is an aluminum foil layer [0036]), and a sealant layer (sealant layer [0017]) laminated in this order (base, barrier, and sealant layers laminated in order [0017]), wherein 
the substrate layer is formed of a polyester film (base layer is PBT film [0015] such as polyester [0026] such as copolyester [0027]). The film has a 50% modulus value in all four directions (0° (MD), 45°, 90° (TD), 135°) of 100 MPa or more [0021], and a tensile fracture strength in all four directions (0° (MD), 45°, 90° (TD), 135°) of 200 MPa or more [0019]. 
The claimed invention states that for forming the claimed substrate layer, biaxially stretched polyester film is preferred [0048] with copolyester material [0047] for deep-drawing properties [0047, 0047], and wherein the thickness is preferably 10 µm to 30 µm for pinhole resistance [0050] so as to be provided in a dry lamination method for heat resistance [0012]. 
Nagae discloses that the substrate film is biaxially stretched and has excellent thermal dimensional stability [0031], wherein the material is copolyester [0027] with deep-drawing properties [0051], the thickness is preferably 10 to 30 µm [0032], and that the film has pinhole resistance [0034]. The packaging formation process is done under cold forming [0015] and dry lamination [0041]. 
Because Nagae discloses that the film has a 50% modulus value in all four directions (0° (MD), 45°, 90° (TD), 135°) of 100 MPa or more [0021], and a tensile fracture strength in all four directions (0° (MD), 45°, 90° (TD), 135°) of 200 MPa or more [0019] with excellent thermal dimensional stability [0031] and with deep-drawing properties [0051], and that the film matches the biaxially stretched copolyester material and thickness of the claimed invention so as to be used in a dry lamination process [0047, 0048, 
Nagae discloses that an adhesive agent is used for dry lamination [0041]. However, Nagae is silent to an adhesive layer laminated between the substrate layer and metal foil layer, and a sealant adhesive layer laminated between the metal foil layer and the sealant layer. 
Takahagi discloses a battery packaging material including a laminate with a base material layer 1, a metal layer 3, and a sealant layer 4 laminated in order [0033, Figure 2] with an adhesive layer 2 (made from adhesive agent [0046]) between the base layer 1 and metal layer 3 and an adhesive layer 5 between the metal layer 3 and sealant layer 4 [0043, Figure 2]. A dry lamination method is preferred [0043], and these adhesive layers provide strong bonding for the laminate [0045] that has excellent moldability with minimal cracks and pinholes during molding [0009]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the battery packaging material of Nagae with the adhesive layers of Takahagi in order to provide strong bonding for the laminate [0045] that has excellent moldability with minimal cracks and pinholes during molding [0009].
Considering Claim 2, the claimed invention states that for forming the claimed substrate layer, biaxially stretched polyester film is preferred [0048] with copolyester material [0047] for deep-drawing properties [0047, 0047], and wherein the thickness is preferably 10 µm to 30 µm for pinhole resistance [0050] so as to be provided in a dry lamination method for heat resistance [0012]. 
Nagae discloses that the substrate film is biaxially stretched and has excellent thermal dimensional stability [0031], wherein the material is copolyester [0027] with deep-drawing properties [0051], the thickness is preferably 10 to 30 µm [0032], and that the film has pinhole resistance [0034]. The packaging formation process is done under cold forming [0015] and dry lamination [0041]. 

Considering Claim 3, Nagae discloses a power storage device packaging material (packaging material for a lithium ion secondary battery [Abstract]), comprising 
a structure including at least a substrate layer (base layer [0017]), a metal foil layer (barrier layer [0017] that is an aluminum foil layer [0036]), and a sealant layer (sealant layer [0017]) laminated in this order (base, barrier, and sealant layers laminated in order [0017]). 
The claimed invention states that for forming the claimed substrate layer, biaxially stretched polyester film is preferred [0048] with copolyester material [0047] for deep-drawing properties [0047, 0047], and wherein the thickness is preferably 10 µm to 30 µm for pinhole resistance [0050] so as to be provided in a dry lamination method for heat resistance [0012]. 
Nagae discloses that the substrate film is biaxially stretched and has excellent thermal dimensional stability [0031], wherein the material is copolyester [0027] with deep-drawing properties [0051], the thickness is preferably 10 to 30 µm [0032], and that the film has pinhole resistance [0034]. The packaging formation process is done under cold forming [0015] and dry lamination [0041]. 
Because Nagae discloses that the film has a 50% modulus value in all four directions (0° (MD), 45°, 90° (TD), 135°) of 100 MPa or more [0021], and a tensile fracture strength in all four directions (0° (MD), 45°, 90° (TD), 135°) of 200 MPa or more [0019] with excellent thermal dimensional stability [0031] and with deep-drawing properties [0051], and that the film matches the biaxially stretched copolyester material and thickness of the claimed invention so as to be used in a dry lamination process [0047, 0048, 0050, 0012, 0041], it appears that the polyester film of Nagae inherently exhibits a piercing strength of 0.6 N/µm or more.

Takahagi discloses a battery packaging material including a laminate with a base material layer 1, a metal layer 3, and a sealant layer 4 laminated in order [0033, Figure 2] with an adhesive layer 2 (made from adhesive agent [0046]) between the base layer 1 and metal layer 3 and an adhesive layer 5 between the metal layer 3 and sealant layer 4 [0043, Figure 2]. A dry lamination method is preferred [0043], and these adhesive layers provide strong bonding for the laminate [0045] that has excellent moldability with minimal cracks and pinholes during molding [0009]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the battery packaging material of Nagae with the adhesive layers of Takahagi in order to provide strong bonding for the laminate [0045] that has excellent moldability with minimal cracks and pinholes during molding [0009].
Considering Claim 4, the claimed invention states that for forming the claimed substrate layer, biaxially stretched polyester film is preferred [0048] with copolyester material [0047] for deep-drawing properties [0047, 0047], and wherein the thickness is preferably 10 µm to 30 µm for pinhole resistance [0050] so as to be provided in a dry lamination method for heat resistance [0012]. 
Nagae discloses that the substrate film is biaxially stretched and has excellent thermal dimensional stability [0031], wherein the material is copolyester [0027] with deep-drawing properties [0051], the thickness is preferably 10 to 30 µm [0032], and that the film has pinhole resistance [0034]. The packaging formation process is done under cold forming [0015] and dry lamination [0041]. 
Because Nagae discloses that the film has a 50% modulus value in all four directions (0° (MD), 45°, 90° (TD), 135°) of 100 MPa or more [0021], and a tensile fracture strength in all four directions (0° (MD), 45°, 90° (TD), 135°) of 200 MPa or more [0019] with excellent thermal dimensional stability [0031] and with deep-drawing properties [0051], and that the film matches the biaxially stretched copolyester material and thickness of the claimed invention so as to be used in a dry lamination process [0047, 0048, 0050, 0012, 0041], it appears that the polyester film of Nagae inherently exhibits ΔA, as expressed by the following Formula (1) of 10% and a 50% elongation stress of 75 MPa or more after heat treatment at 160 
Considering Claim 5, The claimed invention states that for forming the claimed substrate layer, biaxially stretched polyester film is preferred [0048] with copolyester material [0047] for deep-drawing properties [0047, 0047], and wherein the thickness is preferably 10 µm to 30 µm for pinhole resistance [0050] so as to be provided in a dry lamination method for heat resistance [0012]. 
Nagae discloses that the substrate film is biaxially stretched and has excellent thermal dimensional stability [0031], wherein the material is copolyester [0027] with deep-drawing properties [0051], the thickness is preferably 10 to 30 µm [0032], and that the film has pinhole resistance [0034]. The packaging formation process is done under cold forming [0015] and dry lamination [0041]. 
Because Nagae discloses that the film has a 50% modulus value in all four directions (0° (MD), 45°, 90° (TD), 135°) of 100 MPa or more [0021], and a tensile fracture strength in all four directions (0° (MD), 45°, 90° (TD), 135°) of 200 MPa or more [0019] with excellent thermal dimensional stability [0031] and with deep-drawing properties [0051], and that the film matches the biaxially stretched copolyester material and thickness of the claimed invention so as to be used in a dry lamination process [0047, 0048, 0050, 0012, 0041], it appears that the polyester film of Nagae inherently exhibits ΔA, as expressed by the following Formula (1) of 10% and a 50% elongation stress of 75 MPa or more after heat treatment at 200 °C, ΔA = (break elongation after 160 °C heat treatment) – (break elongation before 160 °C heat treatment), wherein the break elongation and the 50% elongation stress are each an average of tensile tests at 23 °C (test piece shame: dumbbell No. 5 according to JIS K7127, length between chucks: 75 mm, gauge length: 25 mm, test speed: 50 mm/min) in four directions (0° (MD), 45°, 90° (TD), 135°) of the substrate layer.
Considering Claims 6-7, the combined teachings of Nagae and Takahagi are as applied in claim 1. Takahagi discloses a battery packaging material including a laminate with a base material layer 1, a metal layer 3, and a sealant layer 4 laminated in order [0033, Figure 2] with an adhesive layer 2 (made 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the battery packaging material of Nagae with the adhesive layers and resin layers of Takahagi in order to provide strong bonding for the laminate [0045] that has excellent moldability with minimal cracks and pinholes during molding [0009].
	Considering Claims 8-10, the combined teachings of Nagae and Takahagi are as applied in claim 1. Takahagi discloses a battery packaging material including a laminate with a base material layer 1, a metal layer 3, and a sealant layer 4 laminated in order [0033, Figure 2]. Both surfaces of the metal layer 3 are subjected to anticorrosion chemical treatment [0051]. The metal layer is coated with a dispersion of fine particles of cerium oxide in phosphoric acid [0053] on both surfaces [0051] such that corrosion resistance treatment layers are formed on both surfaces of the metal layer 3 [0053, 0051]. This treatment ensures stabilization of bonding and the prevention of dissolution and corrosion [0051] such that the metal layer can improve the strength of the battery packaging material and function as a barrier layer for preventing ingress of water vapor, oxygen and light into the battery [0049]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the battery packaging material of Nagae with the anticorrosion chemical treatment layers of Takahagi in order to ensure stabilization of bonding and the prevention of dissolution and corrosion [0051] such that the metal layer can improve the strength of the battery packaging material and function as a barrier layer for preventing ingress of water vapor, oxygen and light into the battery [0049].
	Considering Claim 12, the combined teachings of Nagae and Takahagi are as applied in claim 1. Nagae discloses a packaging material for a lithium ion secondary battery [Abstract]. 
. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nagae et al. (PGPub 2013/0260161) and further in view of Takahagi et al. (WO2015/125806 as cited in IDS dated 04/16/2019 (corresponding US PGPub 2016/0365545 used for citation purposes)) and Taniguchi (WO2015/156327 as cited in IDS dated 04/16/2019 (corresponding US PGPub 2017/0025647 used for citation purposes)).
Considering Claim 11, Nagae is silent to the surface static friction coefficient of the sealant layer. 
Taniguchi discloses a packaging material for electrical storage devices which includes a base  layer, a metal foil layer arranged on the base layer, and a sealant layer arranged on the metal foil layer [Abstract]. The sealant layer side surface has a coefficient of static friction of 0.4 or less and 0.1 or more [0012] and preferably 0.15 to 0.3 [0030]. In this range, wrinkling can be inhibited and better formability can be obtained [0030] such that the sliding property is balanced breakage is likely to be further inhibited [0012]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the packaging material of Nagae with the sealant layer surface static friction coefficient range of Taniguchi in order to ensure that wrinkling can be inhibited and better formability can be obtained [0030] such that the sliding property is balanced breakage is likely to be further inhibited [0012]. 

	Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725